Citation Nr: 1101865	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to October 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Houston, Texas, which in pertinent part, denied the above claims. 

In May 2010, the appellant testified at a personal hearing over 
which the undersigned Acting Veterans Law presided while at the 
RO.  A transcript of the hearing has been associated with the 
claims file.

Additional evidence was received contemporaneous with the May 
2010 Travel Board hearing.  The Veteran waived his right to have 
the RO review this evidence.  Accordingly, the Board has 
jurisdiction to consider it in the first instance here.  See 
38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board sincerely regrets the delay, the issues of 
entitlement to service connection for a left ankle disorder, left 
shoulder disorder, and bilateral hip disorder  must be remanded 
for additional development.  Such remand is necessary to ensure 
that there is a complete record upon which to decide these issues 
so that the Veteran is afforded every possible consideration.

VA has a duty to assist the Veteran in developing his claim.  
This duty includes providing a medical examination and/or 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical 
examination and/or medical opinion is necessary when there is:  
(1) competent evidence that the Veteran has a current disability 
or persistent or recurrent symptoms of a disability; (2) evidence 
establishing that he suffered an event, injury or disease in 
service or manifested certain diseases during an applicable 
presumption period; (3) an indication that the current disability 
or symptoms may be associated with service or with another 
service-connected disability; and (4) insufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The third requirement establishes a low threshold.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with active service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits and 
credible evidence of continuity of symptomatology of symptoms 
such as pain which are capable of lay observation.  McLendon, 20 
Vet. App. 79.

Service treatment records do not reveal that the Veteran 
complained of, received treatment for, or was diagnosed with any 
problem specific to his left ankle, left shoulder, or hips.

Subsequent to service, the Veteran sought treatment from a 
variety of private healthcare providers.  Treatment records dated 
in September 2001 from the University of Houston Health Center 
reflect his complaint of pain in his left upper back during the 
preceding year.  Tenderness of the left scapula was noted upon 
examination.  An impression of teres minor strain was rendered.

An August 2004 treatment record from the same facility documents 
the Veteran's complaint of on and off upper left arm pain during 
the preceding year as well as neck tightness.

Texas Children's Hospital treatment records dated in April 2005 
show that the Veteran complained of left shoulder pain and 
weakness and left hip pain.  Upon physical assessment of his left 
shoulder, his lateral edge near the teres minor was painful to 
palpation.  Upon physical assessment of his hips, asymmetric 
lower pelvic height and compression of the anterior superior 
iliac spine and abnormal or asymmetric March, Ober's, Gluteus 
medius, and Thomas tests were noted.  Diagnoses of left rotator 
cuff tendonitis, left hip instability, and left sacroiliac 
dysfunction were made.

Treatment records from TIRR Rehabilitation Center and Kirby 
Health and Wellness Center dated from June to September 2005 
contain references to the Veteran's left shoulder pain and left 
hip pain.

The Veteran indicated in a statement received in October 2005 
that medical documentation from his active duty is limited due to 
the potential consequences of seeking medical attention and the 
problems with doing so in remote locations during training for 
and after being placed on a United States Navy Sea, Air and Land 
(SEAL) Team.  He noted that he repeatedly sprained his ankles, 
began experiencing pain and limited range of motion in his left 
shoulder, and began experiencing pain in his hip joints during 
his rigorous SEAL training.  He also noted that these injuries 
continue to affect him.  In this regard, he mentioned pain in his 
ankles, left shoulder, and hips, regularly rolling or spraining 
his ankles, and reduced upper body strength as a result, in part, 
of limited use of his left shoulder.

B.J., a fellow SEAL Team member, recounted in a statement 
received in October 2005 that the Veteran complained of left 
shoulder pain and hip pain during service.

C.S., another fellow SEAL Team member and the corpsman for the 
platoon, similarly recounted in a statement received in October 
2005 that the Veteran sprained his ankles on multiple occasions, 
had hip pain, and suffered a left shoulder injury involving 
limited range of motion and/or decreased strength combined with 
sharp pain.  He also acknowledged not having "the best 
documenting protocols."

T.T., the Veteran's wife, reported that the Veteran suffers from 
pain in his ankles, left shoulder, and hips in a statement 
received in October 2005.  She also reported limited range of 
motion in his left shoulder as well as stiffness in his hips.

D.T, the Veteran's father, noted in a statement received in 
October 2005 that the Veteran never completely recovered from the 
ankle and left shoulder injuries he sustained during service.

L.T., the Veteran's sister-in-law and a licensed physical 
therapist, discussed the Veteran's symptomatology following 
service in a statement received in October 2005.  This included 
left shoulder and bilateral hip pain, chronic swelling and 
scarring regarding his left shoulder, and muscle imbalance with 
respect to his hips.

At his May 2010 Travel Board hearing, the Veteran reiterated his 
reasons for not seeking medical attention during service.  He 
also reiterated that he sprained his ankles numerous times and 
began experiencing pain in his left shoulder during service.  
Further, he indicated that his hips would get out of alignment 
and that there was constant pressure in them during service.  The 
Veteran next indicated that he still has ankle, left shoulder, 
and hip problems today.  Specifically, he stated that he 
continues to roll his ankles over, to experience pain and 
tightness in his left shoulder., and to displace his hips.

A review of the Veteran's claims file reveals that no medical 
examination has been provided and no medical opinion has been 
obtained regarding his asserted left ankle, left shoulder, and 
bilateral hip disorders.  In light of the above, the Board finds 
that fulfillment of VA's duty to assist requires such medical 
opinion be provided in this case.  Diagnoses of teres minor 
strain and left rotator cuff tendonitis as well as left hip 
instability and left sacroiliac dysfunction are of record.  No 
diagnosis of any left ankle disorder is of record.  However, the 
Veteran twice has indicated that he rolls or sprains his ankles, 
suggesting persistent symptoms of a left ankle disability.  
Service treatment records do not document any left ankle, left 
shoulder, or hip problems.  Yet the Veteran has reported that he 
injured each of these body parts during service.  He is competent 
to do so because he personally experienced these injuries.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  He also appears credible 
in this regard, as B.J. and C.S., who are competent for the same 
reason, corroborate his report.  The Veteran additionally has 
reported that he has suffered from a variety of left ankle, left 
shoulder, and hip problems since his initial in-service injuries.  
He is competent to describe the continuity of this 
symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Layno, 6 Vet. App. at 465.  He once again appears 
credible in this regard, as T.T. and D.T., his wife and father, 
L.T, his sister-in-law and a licensed physical therapist, as well 
as private treatment records corroborate his report.  As such, 
there is an indication that the Veteran's left shoulder and hip 
disabilities as well as his persistent left ankle symptomatology 
may be associated with his service.  There is not sufficient 
competent medical evidence to render a conclusive decision 
regarding whether this potential association does or does not 
exist, however.  A remand therefore is necessary to arrange for 
the Veteran to undergo an appropriate examination or appropriate 
examinations and for etiology opinions to be rendered regarding 
any left ankle disability, left shoulder disability, or bilateral 
hip disability (to include a disability of both hips or of only 
one hip) found to be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the claims 
file and undertake any additional 
development indicated.  This shall include 
obtaining and associating with the claims 
file, after securing any required proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  The RO/AMC then shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to determine the nature, 
extent, onset, and etiology of any left 
ankle, left shoulder, and/or hip disorder 
(to include a disability of both hips or 
of only one hip) found to be present.  The 
claims file shall be made available to and 
reviewed by the examiner, who shall note 
such review in an examination report.  The 
examiner then shall obtain from the 
Veteran a full history of his relevant 
symptomatology, as well as the effects 
such symptomatology has on his 
occupational functioning and daily 
activities.  All tests, studies, or 
evaluations deemed necessary, next shall 
be performed, the findings of which shall 
be reported in detail.

For each left ankle, left shoulder, and 
hip disability diagnosed, the examiner 
shall opine as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the disability is 
etiologically related to the Veteran's 
period of active service.  In rendering 
these opinions, specific comment shall be 
made regarding the medical and lay 
evidence of record.  A complete rationale 
for all opinions expressed shall be 
provided by the examiner in the 
examination report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.
Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


